    Case 19-13300      Doc 168     Filed 06/08/20 Entered 06/08/20 10:53:58       Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                    Ch. 11
    Debtor                                       19-13300-FJB


                                              Order

MATTER:
#163 Motion filed by Anthony M. Moccia on behalf of Harry A. Readshaw to Appear pro hac vice
for Creditor Street Retail, Inc.

No objection filed. Leave to appear pro hac vice is hereby granted.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 6/8/2020
